Appeal by defendant from a judgment of the Supreme Court, Kings County (Lombardo, J.), rendered January 4, 1983, convicting him of murder in the second degree, manslaughter in the first degree, and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
Defendant was not deprived of his constitutional right to counsel when he was arrested and placed in a lineup without an attorney being present to represent him (People v Hawkins, 55 NY2d 474, cert denied 459 US 846; People v Robertson, 109 AD2d 806).
In People v Hawkins (supra, p 485), the Court of Appeals expressly rejected the notion that there is a right to counsel at an investigatory lineup, conducted before the filing of an accusatory instrument, noting that there are significant differ*958enees between the active role of an attorney during interrogation and the more passive one in observing a lineup.
Defendant’s remaining contentions, including those included in his pro se supplemental brief, have been considered and found to be without merit. Bracken, J. P., O’Connor, Rubin and Lawrence, JJ., concur.